On order of the Court, the application for leave to appeal the June 4, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Michigan Compensation Appellate Commission for further clarification of the details of the sanctions that it has imposed on the plaintiff. In all other respects, leave to appeal is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
We do not retain jurisdiction.